--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

                    This EMPLOYMENT AGREEMENT (this “Agreement”) made as of
September 13, 2007, between Fortified Holdings Corp., a Nevada corporation with
a place of business at 125 Elm Street, New Canaan, CT 06840 (“Employer”), and
Brendan Reilly (“Executive”), an individual residing at 71 Wright Street,
Westport, CT 06880.

                    The parties agree as follows:

          1.       Definitions. Unless otherwise defined herein, capitalized
terms when used herein shall have the following meanings:

                    1.1      “Cause” shall mean: (i) the gross neglect of or
willful failure or refusal of Executive to perform Executive’s duties hereunder
(other than as a result of Executive’s Disability) that is not cured by
Executive within ten (10) business days following receipt by Executive of
written notice thereof setting for with specificity a description of the acts or
omissions giving rise to the claim; (ii) conviction of a felony or any crime
involving fraud, dishonesty or moral turpitude; or (iii) the material breach by
Executive of any provision, material representation, warranty and/or covenant
set forth in this Agreement ) that is not cured by Executive within ten (10)
business days following receipt by Executive of written notice thereof setting
for with specificity a description of the acts or omissions giving rise to the
claim.

                    1.2      “Change in Control” shall mean: (i) when any
“Person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) who immediately prior to the applicable
transaction was not, directly or indirectly, the “Beneficial Owner” (as defined
in Rule 13d-3 under said Act) of fifty percent (50%) or more of the total voting
power represented by Employer’s then outstanding voting securities; or (ii) the
merger or consolidation of Employer other than a merger or consolidation which
would result in the voting securities of Employer outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of Employer
or such surviving entity outstanding immediately after such merger or
consolidation; or (iii) the shareholders of Employer approve a plan of complete
liquidation of Employer or an agreement for the sale or disposition by Employer
of all or substantially all of Employer’s assets.

                    1.3      “Confidential Information” means any and all
information in whatever form, whether written, electronically stored, orally
transmitted or memorized pertaining to: Trade Secrets; customer lists, records
and other information regarding customers; price lists and pricing policies,
financial plans, records, ledgers and information; purchase orders, agreements
and related data; business development plans; products and technologies; product
tests; manufacturing costs; product or service pricing; sales and marketing
plans; research and development plans; personnel and employment records, files,
data and policies (other than information pertaining solely to Executive); tax
or financial information; business and sales methods and operations; business
correspondence, memoranda and other records; inventions, improvements and
discoveries; processes and methods; business operations and related data
formulae; computer records and related data; know-how, research and development;
trademark, technology, technical information, copyrighted material; and any
other confidential or proprietary data and information which Executive
encounters during employment. Confidential Information does not include
information that: (i) is or becomes generally known within Employer’s industry
through no act or omission by Executive; (ii) information that Executive may
receive from third parties without any obligation to maintain secrecy; (iii)
information that is required to be disclosed by the written order of a court or
other governmental body; provided, however, that Executive shall provide prompt
written notice to Employer so that Employer may have time to take action to
oppose or limit such order; and (iv) information known to Executive prior to the
date of this Agreement.

--------------------------------------------------------------------------------

                    1.4      “Disability” as used in this Agreement shall have
the same meaning as that term, or such substantially equivalent term, has in any
group disability policy carried by Employer. If no such policy exists, the term
“Disability” shall mean the occurrence of any physical or mental condition that
materially interferes with the performance of Executive’s customary duties in
his capacity as an employee where such disability has been in effect for a
period of six (6) months, which need not be consecutive, during any single
twelve (12) month period.

                    1.5      “Good Reason” as used in this Agreement shall mean,
without Executive’s express written consent, the occurrence of any of the
following events: (i) the failure by Employer to pay compensation or provide
benefits or perquisites to Executive as and when due under the terms of this
Agreement; (ii) the assignment to Executive of responsibilities inconsistent
with his position, the diminution of title or change of reporting structure of
Executive, or the material diminution of the authority of Executive; (iii) any
material reduction of Executive’s Base Pay or Bonus Potential; (iv) any material
breach by Employer of any term of (a) this Agreement, (b) that certain Agreement
and Plan of Merger among Employer, Z5 Technologies LLC and certain other
parties, or (c) any of the Related Documents (as defined in such Agreement and
Plan of Merger), in each case beyond any express period for cure; or (v) any
requirement that Executive move his regular office to a location more than
twenty-five (25) miles from Executive’s home residence or the distance from
Executive’s current home residence to Executive’s current offices in New Canaan
CT, whichever is greater.

                    1.6      “Trade Secrets” as used in this Agreement means any
information of Employer (including any compilation, device, method, technique or
process) that the Executive has actual knowledge that: (a) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (b) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

          2.       Employment/Services.

                    2.1      Employment. Employer agrees to employ Executive as
its Chief Executive Officer and, unless mutually agreed by Employer and
Executive, its President, with such employment to commence on the date hereof
and to continue for a period of two (2) years, the “Employment Period.”
Executive shall also serve as an officer of such subsidiaries or affiliates of
Employer as Employer may designate. In such capacities, Executive shall have
such duties and responsibilities as are assigned to him from time to time by
Employer’s Board of Directors provided that such activities are in the nature of
those associated with Executive’s position and title. Employer shall procure
that Employee shall be elected as a member of the Board of Directors of Employer
throughout the term of this Agreement and appointed Chief Executive Officer and
(unless otherwise mutually agreed) President. At the expiration of the
Employment Period this Agreement shall automatically renew, and the Employment
Period shall be extended, for successive one-year periods unless either party
gives notice of non-renewal not less than six (6) months prior to the end of the
then-current Employment Period.

                    2.2      Acceptance of Employment. Executive hereby accepts
such employment upon the terms and conditions and for the compensation provided
for herein. Executive agrees to devote his business time, attention, efforts,
and abilities to the business of Employer, and to promote the interests of
Employer. Executive acknowledges that the services to be rendered by him under
this Agreement require special training, skill and experience and are of a
special and intellectual character which give them peculiar value, and that this
Agreement is entered into for the purpose of obtaining such special services for
Employer. Employer acknowledges that the Executive has other business interests
and ownerships as well as serving on the Boards of Directors of other companies
in which the Executive is (directly or indirectly) a stockholder or

-2-

--------------------------------------------------------------------------------

owner. Employer acknowledges and consents to the continuation of these
ownerships and relationships, provided they do not interfere materially with the
Executive’s duties under this Agreement.

          3.      Location of Work. During the Employment Period, Executive
shall perform his services to Employer at Employer’s office located in New
Canaan, CT or at such other location as Executive and Employer may agree.
Executive acknowledges, however, that his duties may require frequent travel to
Employer’s other offices and to other locations.

          4.      Compensation. The compensation to be paid by Employer to
Executive for the services rendered by him during the Employment Period shall be
as follows:

                    4.1      Base Salary. Executive’s base salary shall
initially be at the rate of $250,000.00 per year, payable in accordance with
Employer’s normal payroll practices, but not less frequently than monthly.
Executive’s base salary may not be decreased without his consent for so long as
he is employed by Employer. Executive’s base salary may be increased from time
to time, based upon, among other things, the achievement of established
milestones and/or other criteria established by the Board of Directors of
Employer applicable to all senior executives of Employer from time to time.

                    4.2      Fringe Benefits. Executive shall be entitled to the
benefits generally made available to Employer’s executives and employees from
time to time, including without limitation standard health, dental and 401(k).

                    4.3      Withholding. All compensation paid to Executive
pursuant to this Agreement shall be less required deductions for state, federal
and municipal withholding tax, social security and all other employment taxes
and payroll deductions.

                    4.4 Bonus. Executive shall be entitled to participate in all
bonus, incentive compensation and similar plans available to executives of
Employer, including without limitation the ability to obtain a bonus equal to
100% of the Executive’s base salary under guidelines mutually agreed upon
between the Executive and the Compensation Committee of the Board of Directors.

                    4.5      Vacation. During the Term, the Executive shall be
entitled to four (4) weeks’ annual vacation to be taken at times mutually agreed
by Executive and Employer.

                    4.6      Vehicle Expense. During the Term, the Executive
shall be entitled to a monthly allowance equal to six hundred dollars ($600) for
expenses associated with Executive’s automobile.

                    4.7      Stock Options. Employer shall grant Executive
options to purchase two million (2,000,000) shares of Employer’s Common Stock
with an exercise price of the fair market value on the date of grant (or 110% of
fair market value if Employer and Executive mutually agree that such option
shall be an “incentive stock option” qualified as such under the Internal
Revenue Code, to the extent such higher percentage is legally required in order
for the option to be so qualified) , subject to the terms of the Employer’s 2007
Stock Plan. Such stock options shall be granted pursuant to a stock option
agreement that provides, inter alia, that (i) all unvested stock options shall
automatically vest upon (a) termination of Executive’s employment by Employer
for any reason other than Cause or by Executive for Good Reason, and (b) any
Change in Control, and that (ii) vested stock options shall not be canceled and
shall be exercisable for a period of 180 days following such termination
(“Exercise Period”). If Executive continues to provide services to Employer as a
Director, advisor, consultant or similar arrangement, the Exercise Period shall
extend through such service period and for 180 days thereafter.

-3-

--------------------------------------------------------------------------------

          5.      Reimbursement of Expenses. Employer will reimburse Executive
for all reasonable business expenses incurred by Executive in the course of his
employment pursuant to this Agreement.

          6.      Termination.

                    6.1      Termination Events. This Agreement may be
terminated upon any of the following: (1) upon the determination by a unanimous
consent of the disinterested members of the Board of Directors of the Company
that Cause exists; (2) Executive’s death; (3) Executive’s Disability; and (4) by
Executive, either for Good Reason or upon not less than sixty (60) days notice
in the absence of Good Reason.

                    6.2      Severance. In the event the (i) Executive’s
employment is terminated by Employer other than for Cause, (ii) Executive
terminates his employment for Good Reason, or (iii) Executive’s employment is
terminated as a result of Executive’s Disability, Employer shall (a) pay to
Executive an amount equal to two years base salary plus any other unpaid amounts
to which Executive is entitled as of the date of termination pursuant to
Sections 4 and 5 of this Agreement, including, without limitation, bonus paid or
relating to the applicable period (pro rated for any partial periods) that
Executive would have been entitled to had he been employed by the Employer as of
such date (the “Severance Payment”) ; provided, however, that the payment of the
Severance Payment shall be subject to the execution of a release in
substantially the form of Exhibit A hereto. For the purposes of calculating the
Severance Payment, base salary will be calculated at greater of (x) the rate of
base salary then paid to Executive or his estate as of the date of termination,
or (y) Executive’s base pay prior to any reduction within six months of the date
of termination. The Severance Payment shall be paid by Employer in cash in a
lump sum within ten (10) days following the date of termination. Any bonus
portion of the Severance Payment shall be paid at such time that such amounts
are paid to any other employee of the Employer, notwithstanding that Employee
may no longer be employed by Employer.

                    6.3      Continuing Benefits. In the event of a termination
of Executive’s employment on any of the bases described in the first sentence of
Section 6.2, Employer shall provide and fund (to the extent specified in the
following sentence) Executive’s or his estate’s continued health and dental
coverage under Employer’s group health and dental plans pursuant to Sections 601
et seq. of ERISA (“COBRA”) for a period of 24 months following termination (or
such lesser period as Executive or his estate maintains coverage under COBRA)
(the “COBRA Continuation Benefit”). During the period which Employee or
Employee’s estate is entitled to the COBRA Continuation Benefit, the cost to
Executive or his estate of maintaining coverage under COBRA shall be the same as
the amount paid by employees of Employer for the same coverage under Employer’s
group health plan.

                    6.4      Termination for Cause or in the Absence of Good
Reason. If Executive’s employment with the Company is terminated for Cause by
Employer or voluntarily by Executive other than for Good Reason, Death or
Disability, then (i) all vesting of any outstanding Company stock options held
by the Executive will terminate immediately and all payments of compensation by
the Company to Executive hereunder will terminate immediately (except as to
amounts already earned), and (ii) Executive will only be eligible for severance
benefits in accordance with the Company’s established policies as then in
effect.

          7.      Confidentiality Agreement. Executive understands and agrees
that as an employee of Employer, Executive will receive or contribute
Confidential Information. Executive agrees that at all times during the period
of Executive’s employment and after the termination thereof for any reason
whatsoever, Executive shall keep secret Confidential Information and that
Executive will not use or make known the same to any person, firm, or
corporation without first obtaining the written consent of Employer. Executive
acknowledges that Employer’s Confidential Information constitutes a unique and
valuable asset of Employer and represents a substantial investment of time and
expense by Employer and that any disclosure or other use

-4-

--------------------------------------------------------------------------------

of such knowledge or information other than for the sole benefit of Employer
would be wrongful and would cause irreparable harm to Employer.

          8.      Return of Employer’s Property. All records, designs, patents,
business plans, financial statements, financial records, manuals, memoranda,
lists and other property delivered to or compiled by Executive by or on behalf
of Employer or its representatives, vendors or customers which pertain to the
business of Employer shall be and remain the property of Employer. Likewise, all
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of Employer
which is collected by Executive shall be delivered promptly to Employer upon
request by it upon termination of Executive’s employment.

          9.      Disclosure of Inventions. Executive will promptly disclose to
Employer, or any persons designated by it, all improvements, inventions,
creations, processes, know-how, data and ideas made, conceived, reduced to
practice, developed, originated or learned by Executive, either alone or jointly
with others during the period of Executive’s employment with Employer, and that
relate in any material respect to the businesses in which Employer is then
engaged or is then actively planning to become engaged, or are a logical
extension of such businesses (“Inventions”).

          10.      Assignment of Inventions. All Inventions are considered
works-made-for-hire and thereby owned by Employer; provided, however, that in
the event that, by operation of law, an Invention cannot be considered a
work-made-for-hire, Executive will assign any and all right, title and interest
in and to all Inventions (and all trademarks, copyrights, patents, trade secrets
and other proprietary rights with respect thereto) to Employer. In connection
with such assignment, Executive will assist Employer or its nominees at any time
during or after Executive’s employment with Employer and in every proper way in
both securing foreign and domestic protection for the Inventions and preventing
and defending infringement of the Inventions. Such assistance includes, without
limitation, (a) the execution of any documentation necessary to evidence
Employer’s full rights in the Inventions; and (b) testimony, at Employer’s
expense, evidencing the ownership of the Inventions by Employer. Executive’s
obligation to assist Employer with respect to proprietary rights relating to
such Inventions in any and all countries will continue beyond the termination of
Executive’s employment, but Employer will compensate Executive at a reasonable
rate after such termination for time actually spent by Executive at Employer’s
request for such assistance.

          11.      Records of Inventions. Executive will keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that may be required by Employer) of all Inventions developed by
Executive or made by Executive during the period of Executive’s employment at
Employer, which records will be available to and remain at all times the sole
property of Employer.

          12.      Covenants Not to Compete or Solicit.

                    12.1      Covenant. During the period of Executive's
employment with Employer, and thereafter for a period of two years following any
termination of Executive’s employment either (i) by Employer for Cause, or (ii)
by Executive without Good Reason, Executive shall not:

                                   12.1.1      own, manage, operate, control, be
employed by, participate in, or be connected in any manner with the ownership,
management, operation or control of any business that (A) is actively engaged,
as a material part of its business, in developing or selling one or more
products or services that were competitive with one or more products or services
that constituted a material portion of Employer’s business at the date of
termination of Executive’s employment or that, as of such date, Employer had
developed concrete plans to offer in the future as a material part of it
business;

-5-

--------------------------------------------------------------------------------

                                   12.1.2      solicit business (whether on his
own behalf or on behalf of any employer, client or other person) from any person
or entity that was a customer of Employer at any time during the six months
prior to the date of termination, or that Employer actively solicited to be a
customer at any time during that six month period, which solicited business is
of the same nature as the business being conducted or actively planned by
Employer as of the date of termination of his employment; or

                                   12.1.3      solicit (directly or indirectly)
or attempt to persuade anyone who at the time is an employee, independent
contractor, consultant or other participant in Employer's business to terminate
such employment or other relationship in order to enter into any business
relationship with Executive, with any business organization in which Executive
is a participant, or with any other business organization that materially
competes with Employer's business.

                    12.2      Scope; Interpretation. Executive acknowledges that
the market for Employer’s services and products is, by its nature, without
geographical boundaries, and that the non-competition and non-solicitation
covenants contained in this Agreement are (and it is reasonable for them to be)
geographically unlimited. For purposes of this Section 12, the term “Employer”
shall be interpreted to include each of its subsidiaries.

                    12.3      Passive Investments. Notwithstanding the
foregoing, Executive may own interests of less than five percent of the
outstanding equity securities of a company that is engaged in a business
otherwise prohibited under subsection 5.1 if the equity securities of such
company are registered under the Securities Exchange Act of 1934 or publicly
traded under similar laws of any other country.

                    12.4      Consideration. Employer and Executive acknowledge
and agree that Employer's promise to pay the Severance Payment and COBRA
Continuation Benefit to Executive in the events specified in Section 6
constitute additional and sufficient consideration for the covenants contained
in this Section.

          13.      Miscellaneous.

                    13.1      Notices. Any notice or other communication given
or made pursuant to this Agreement must be in writing and shall be delivered to
the party to whom intended by personal delivery, by telecopier, by nationally
recognized courier (Federal Express, DHL, etc.) or by certified or registered
mail, postage prepaid, and shall be deemed given when personally delivered or
sent by telecopier or two (2) business days after deposit with a courier or five
(5) business days after mailing. The addresses to which any such notice shall be
sent shall be as set forth in the opening of this Agreement (or at such other
address as such party may designate by proper notice given as aforesaid).

                    13.2      Entire Agreement. This Agreement represents the
entire agreement between the parties regarding the subject matter hereof and
supersede in all respects any and all prior oral or written agreements or
understandings between them pertaining to the subject matter of this Agreement.
This Agreement cannot be modified or terminated, nor may any of its provisions
be waived, except by a written instrument signed by the parties. Any waiver by
any party of the strict performance of any of the terms, conditions and
provisions of this Agreement shall not be construed as a waiver thereof for the
future, but shall be considered a waiver only in the particular instance, for
the particular purpose, and at the time when and for which it is given.

                    13.3      Governing Law. This Agreement has been made and
entered into in the State of Connecticut and shall be governed by and construed
and enforced in accordance with the internal substantive laws of the State of
Connecticut.

-6-

--------------------------------------------------------------------------------

                    13.4      Jurisdiction; Venue. With respect to any disputes
arising out of or related to this Agreement, the parties consent to the
exclusive jurisdiction of, and venue in, the Federal and state courts in
Connecticut.

                    13.5      Assignment; Binding Effect. This is an agreement
for personal services of Executive. Executive agrees, therefore, he cannot
assign all or any portion of his performance under this Agreement, and any
attempt by Executive to do so shall be null and void and of no force or effect.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the respective parties, their successors, assigns, heirs, legatees,
executors, administrators and legal representatives (“Successors”), and any
Successor shall be deemed a party to this Agreement upon such Successor’s
receipt of any interest in this Agreement. Whenever a party is referred to in
this Agreement, such reference shall include reference to such party’s
Successors.

                    13.6      Attorneys’ Fees. In any legal action, proceeding
or arbitration arising out of this Agreement, regardless of which party hereto
initiated such action, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs.

                    13.7      Captions. Headings contained in this Agreement
have been inserted for reference purposes only and shall not be considered part
of this Agreement in construing this Agreement.

                    13.8      Severability. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement.

                    13.9      Counterparts. This Agreement may be executed by
the parties hereto in any number of counterparts, and by facsimile signature,
each of which shall be deemed an original, but all of which shall constitute one
and the same agreement. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, the parties
hereto

[Signature page follows]

-7-

--------------------------------------------------------------------------------

                    This Employment Agreement has been executed as of the day
and year first above written.

FORTIFIED HOLDINGS CORP.

By:            /s/ Dennis Mee                         
Name:       Dennis Mee
Title:         Interim President, Chief Financial Officer & Secretary

 

EXECUTIVE

/s/ Brendan T. Reilly                                     
Brendan T. Reilly

[Signature page to Reilly Employment Agreement]

-8-

--------------------------------------------------------------------------------

Exhibit A

Release

CONFIDENTIAL GENERAL RELEASE

          This Confidential General Release (“Agreement”) is made as of this
____ day of _______________ 20__ by and between [insert name], [insert address]
(“Executive”), and [insert name], with a place of business at [insert address]
(“Company”).

          WHEREAS, Executive and Company are a party to that certain Employment
Agreement dated as of __________, 2007 (the “Employment Agreement”), and
Executive’s employment has terminated thereunder.

          NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties, it is hereby
stipulated and agreed as follows:

1.      Consideration. Simultaneous with the execution hereof, Company shall
commence payment, and shall continue to pay until all amounts due thereunder
have been paid, of the Severance Payment and the COBRA Continuation Benefit
(both as defined in the Employment Agreement).

2.      General Release of All Claims. Except for an action to enforce the terms
of this Agreement, Executive hereby freely, knowingly and voluntarily releases
and fully discharges the Company (and its parents, subsidiaries, affiliates,
successors, assigns, predecessors, and present and former directors, officers,
agents, shareholders, fiduciaries, plan administrators, employees, attorneys,
insurers, and representatives) (collectively, the “Company Releasees”) of and
from any and all claims, demands, causes of action, and rights, known and
unknown, whether in contract, tort or otherwise, all to the extent arising out
of or relating to Executive’s employment. Nothing set forth herein shall be
deemed to be a release of any claim that Executive has or may have arising from
or relating to his rights as a holder of stock, options, or other securities or
instruments issued by Company, or as a member of the Board of Directors of the
Company.

          Without limiting the foregoing, Executive specifically releases and
fully discharges the Company Releasees of and from any and all claims, demands,
causes of action, and rights, including but not limited to: any alleged
violation of federal, state or local laws prohibiting discrimination on the
basis of sex, race, age, disability, national origin, color, religion, veteran
status, marital status, sexual orientation, or any other protected
classification or status, including but not limited to any and all claims under
Title VII of the Civil Rights Act of 1964 and the Civil Rights Act of 1991, as
amended; any other federal, state or local civil or human rights laws, including
any violation of the federal Age Discrimination in Employment Act of 1967, as
amended and the Connecticut Fair Employment Practices Act; any public policy,
contract, tort or common law obligation, including but not limited to breach of
express or implied contract or of an implied covenant of good faith and fair
dealing, fraud, and negligent or intentional infliction of emotional distress;
any claim for wages or other compensation under any federal or state wage
payment laws, including the Fair Labor Standards Act and the Connecticut Wage
Payment Laws, and their implementing regulations; any claim for compensation,
bonus, incentive pay, vacation pay, sick pay, separation or severance payments
of any kind, or any other payments or benefits; and any obligation for costs,
fees or other expenses.

          Company, on behalf of itself and its parents, subsidiaries,
affiliates, successors, assigns, predecessors, and present and former directors,
officers, agents, shareholders, fiduciaries, plan administrators, employees,
attorneys, insurers, and representatives, hereby freely, knowingly and
voluntarily releases and fully discharges the Executive of and from any and all
claims, demands, causes of action, and rights, known and unknown,

-9-

--------------------------------------------------------------------------------

whether in contract, tort or otherwise.

3.      Non-Disparagement. Each of Executive and Company will not take any
action or make any statements, written or oral, which would disparage or defame
the other or the goodwill, reputation, image or commercial interest of the
other, except as may be required by law or necessary to respond in an
appropriate manner to any legal or regulatory proceeding.

4.      Non-Disclosure of this Agreement. Each of Executive and Company agrees
that it will keep the substance of the negotiations and the terms and conditions
of this Agreement strictly confidential; provided, however, that Executive may
disclose this Agreement and such related matters only to his immediate family,
attorney, and/or tax advisor provided that each such person first agrees to
maintain such confidentiality or may make such disclosure as may be required by
a lawful court order.

5.      Successors. Executive and Company agree that this Agreement will bind
and inure to the benefit of their heirs, personal representatives, executors,
administrators, successors, and assigns.

6.      Ownership of Claims. Executive represents that he has not assigned all
or any portion of any claims against Company to any other person or entity,
either in fact or by operation of law and that his claims are not subject to any
statutory or common law liens, including any lien for attorney’s fees.

7.      Governing Law; Interpretation. This Agreement will be governed and
interpreted by the law of the State of Connecticut, without regard to its
conflict of law provisions. Should any provisions of this Agreement be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to become legal and enforceable, excluding the general release
language, such provision will immediately become null and void, leaving the
remainder of this Agreement in full force and effect.

8.      Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties, and supersedes all prior representations,
understandings, and agreements of the parties. Each party agrees that it has not
relied on any representations, promises or agreements of any kind from the other
in connection with its decision to accept this Agreement. This Agreement may not
be modified, altered, amended or changed except upon express written consent of
all parties where specific reference is made to this Agreement.

9.      Review by Counsel. Each party agrees that this Agreement has been
negotiated by the parties and their respective counsel and that neither party
will be regarded as the drafter. Each party agrees that, by signing below, their
respective attorneys have explained to them the meaning and significance of this
Agreement, its terms and any consequences for any breach, and acknowledges that
they have entered into this Agreement freely, knowingly, and voluntarily after
consultations with their counsel.

10.    Executive’s Notices and Representations. Executive represents and agrees:

 * that he has read this Agreement and understands and agrees with all of the
   terms and conditions of this Agreement;
 * that he has had a reasonable period of time to consider the terms and
   conditions, and the effect, of this Agreement;
 * that he enters into this Agreement freely, knowingly and voluntarily;
 * that he has been advised by Executive and Company to consult with an attorney
   of his choice prior to executing this Agreement, and that he has done so;
 * that he has been advised by Company to consult with a tax attorney,
   accountant or tax preparer of his choice prior to executing this Agreement,
   and that he has done so or chosen not to do so; and

-10-

--------------------------------------------------------------------------------

 * that by signing this Agreement, Executive waives any right to bring or
   maintain a lawsuit or make any other legal claims against the Company
   Releasees as described in this Agreement.

11.      Counterparts. This Agreement may be executed by the parties in separate
counterparts so that each party may hold a duplicate original.

[insert name] Witnessed By:         By
_____________________________________________
________________________________________   Print Name:     Name    [insert
name]                                                                          
________________________________________    Print Name:     Date
____________________________________________  

Personally appeared, [insert name], who acknowledged that the execution of this
Agreement was his free act and deed, before me, this _____ day of
________________, 20__.

 

________________________________________
Notary Public
My Commission Expires:

-11-

--------------------------------------------------------------------------------